 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
      ANNE BLOCK, an individual,                        CASE NO. C15-2018 RSM
 9
                     Plaintiff,                         MINUTE ORDER DENYING MOTION
10                                                      FOR RECONSIDERATION
              v.
11
      WASHINGTON STATE BAR
12    ASSOCIATION, et al.,

13                   Defendants.

14

15          The following MINUTE ORDER is made by direction of the Court, the Honorable
16   Ricardo S. Martinez, Chief United States District Judge:
17
            On June 13, 2019, Plaintiff filed a Notice of Unavailability that included an unnoted
18
     Motion to Extend Time representing to the Court that she would “not have access to email,
19
     telephone service, office deliveries, or mail” from June 6 to August 12, 2019. Dkt. #220.
20

21   Plaintiff requested an extension of time to respond to the Court’s pending Order to Show Cause,

22   which the Court granted by Minute Order. Dkt. #221. On June 20, 2019, Gold Bar Defendants

23   filed a Motion to Reconsider the Court’s extension of time, informing the Court that despite
24
     Plaintiff’s representations she continues to electronically file documents in a pending state court
25
     action. Dkt. #222.
26




     ORDER – 1
            Defendants correctly note that under this Court’s Local Civil Rules, motions for
 1

 2   reconsideration are disfavored. LCR 7(h)(1). The Court shares Defendants’ concerns about

 3   Plaintiff’s representations to this Court. The Court further appreciates the matter being brought

 4   to the Court’s attention. However, the Court does not believe that it or the parties will benefit
 5
     from continued actions at this time in an otherwise expiring case.
 6
            Accordingly, Gold Bar Defendants’ Motion for Reconsideration Regarding Minute Order
 7
     Granting Extension of Time (Dkt. #222) is DENIED.
 8
            Dated this 20th day of June 2019.
 9

10

11                                                        WILLIAM McCOOL, Clerk
12                                                        By: /s/ Paula McNabb
                                                              Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

24

25

26




     ORDER – 2
